Title: To George Washington from the Massachusetts Council, 20 March 1777
From: Massachusetts Council
To: Washington, George



Sir
Council Chamber Boston Mar. 20. 1777.

The Council having just received Information by Mr Wentworth that a French Vessel is arrived at Portsmouth in the State of New-Hampshire with about Twelve Thousand Fire Arms, a quantity of Powder, Blankets and other Stores upon the Continental Account—We are directed by the Board to inform your Excellency that we have a considerable Number of Men Inlisted in this State into the Continental Army who are ready to March for the defence of the Important Post of Ticonderoga if they were furnished with Arms and Blankets; that we meet with the utmost difficulty in procuring those Articles for the use of these Troops, and such Arms as we are able to collect within the State are Scarcely fit for service, we therefore request that your Excellency would give Orders that at least Five Thousand of the Arms, and such a Number of the Blankets as can be spared that have arrived in the Vessel abovementioned may be appropriated for the use of the

Men raised for the Continental Army within this State, that so they may march as soon as possible to the place of their destination.
This State have also advanced a considerable quantity not less than fifteen Tons of Powder for the Use of the Continental Army and Navy which we also request may be refunded out of the Powder Imported in the Vessel aforesaid.
In the Name and by order of the Council We are with great respect Your Most Humble Servts

Wm Sever
Thomas Cushing

